Question Hour with the President of the Commission
The next item is the Question Hour with the President of the Commission.
Mr President, President Barroso, if my group and most of those present here have worked relentlessly for years in the interests of the Treaty of Lisbon, and if it has come into force - and been in force for more than three months now - it was all done so that Europe could have a policy worthy of the name on the international stage.
Are we on the right track in this respect? I put this question to you, Mr President. How can we ensure that the voices of 500 million Europeans are heard loud and clear? They have been asking for this for years and it is high time for Europe to assert its ideals and its values at the highest level.
Finally, the External Action Service provided for by the Treaty of Lisbon should come into being in the coming weeks and months, and this Parliament intends to be closely involved in its creation.
As the budgetary authority with the same rights as the Council, the European Parliament will, in any case, have joint decision-making power concerning both the modification of the Staff Regulations of the officials concerned and the financial regulation.
Mr President, my group attaches particular importance to the requirement that this European External Action Service should have full political and budgetary responsibility. I would welcome your opinion on this matter.
Mr Daul, as you know, the creation of the European External Action Service is a very important innovation in the Treaty of Lisbon. This service will play an essential role in supporting the High Representative in her task of ensuring the consistency of our Common Foreign and Security Policy (CFSP). The aim is to strengthen the Union by allowing the Member States to have a greater involvement and increasingly to pool their currently separate efforts in relation to the CFSP. It is therefore not a question of placing European powers in an intergovernmental framework, quite the contrary.
As you know, the Commission must consent to the Council's decision on the creation of the service. We are holding a special meeting of the College on this issue on Thursday. For my part, I am in favour of a strong service, of a real European service that will represent an instrument of strategic coordination and a valuable interface between the Member States and the European institutions in the field of external policy.
To fulfil its mission, the service has to find its rightful place in the architecture of the European Union, under the leadership of the High Representative who, as VicePresident of the Commission, is fully accountable to this Parliament and who is responsible for coordinating the other aspects of the Union's external action within the Commission.
Mr President, Mr Barroso, the euro crisis was triggered by incorrect figures provided by Greece. I would like to ask you whether you can confirm that neither you nor the Commission departments were at any time already aware of the actual figures before the Greek Government submitted the most recent figures concerning its budgetary deficit.
Secondly, can you confirm that the Director General of Eurostat, Mr Rademacher, expressed serious doubts about the data coming from Athens as long ago as 2004 and 2005? What have you done to help Eurostat collect the data?
Thirdly, is it true that the Eurostat auditors informed you that they had serious doubts about the data provided by Athens?
President of the Commission. - Mr Schulz, it is precisely because we had doubts regarding the Greek figures - Commissioner Almunia handled this file over the last five years with great competence, great impartiality and great objectivity - that we not only raised the point several times with the Greek authorities, but we did in fact put forward a regulation in the Council to propose that Eurostat be given audit powers. Unfortunately, this was rejected by the Member States. They did not want to give Eurostat and the European Commission more powers to examine in depth the Greek national accounts.
I am very pleased to tell you that the first decision of the new Commission was to put that regulation forward again, and my information is that at least some of the countries that voted against that regulation have already told me that they will vote this time for more transparency.
I understand. Mr Almunia was the competent Commissioner. However, I was asking about interventions on your part, so could you just tell us once again what you did yourself?
Have I understood you correctly, Mr Barroso, that the blame for the Greek crisis lies with the Member States, because they refused to follow your proposals? Could you please tell us which Heads of Government of which Member States we are talking about?
President of the Commission. - First of all, if you ask me about blame - I do not use that word - it lies first of all with the Greek authorities who did not respect the Stability and Growth Pact. It is because of this that we have a huge problem.
Regarding the Commission, Commissioner Almunia, with my full support and the support of the College, performed his job in an exceptionally competent way. This issue of the Greek accounts was addressed several times in euro area meetings.
Regarding the list of Member States that voted against this matter, I cannot tell you off the top of my head exactly which, but I know, for instance, that Germany voted against and it was also Germany that told me they are going to vote in favour this time.
Mr President, there exists today a broad consensus on the need for strong economic governance within the European Union. That in itself is an enormous change from recent years.
Last Sunday, Mr Schäuble said that, in this context, he was in favour of a European Monetary Fund and also of other proposals and options, such as the creation of a European debt agency, Eurobonds and even a European rating agency.
According to a Commission spokesperson, Mr Barroso, things are currently moving quickly. I have three very specific questions. First, is it true that the Commission is currently working on a proposal to create this European Monetary Fund? Secondly, is it true, as Mrs Merkel says - and I have my doubts about this - that this requires modification to the treaty? Thirdly, would you also agree that this fund could be nothing other than a first step towards a real European treasury, which we need with economic and monetary union?
President of the Commission. - First of all, regarding the proposal to have an EMF, this idea was put forward by the German Finance Minister without giving any details of such an institution. It seems, however, an interesting contribution to the current debate about the euro area. The EMF is, however, a longer term proposal which may well require a change in the treaty.
What we are working on is preparing some initiatives on reinforcing economic policy coordination and country surveillance. We cannot at this stage tell you what exactly will be the format of this.
Of course, generally speaking, as you said, we support everything that moves towards increased economic governance, but we have to see the exact details and make the proposal at the right time.
That said, the question of the EMF could not solve the urgent issue of Greece. It is a separate issue that requires more analysis, and that is for a longer term.
I would first like to thank the President of the Commission for his answer. I agree with him when he says that the fund as such cannot solve all of the problems straight away. This is why I am asking that the various options be put on the table during the Commission's deliberations.
There is the European Monetary Fund, which is a longerterm project; there are the Eurobonds, another idea which may of course help with the Greek problem; there is the rating agency from the President of the Eurogroup, which is absolutely essential if we are not to be forever dependent on foreign rating agencies; and then there is the idea of a European debt agency.
My request then is that we pool all of these ideas in order to arrive at one coherent idea that comes from the Commission rather than from one or other of the Member States.
The reason we do not wish to rush is precisely to avoid what is currently happening - where everyone is proposing a different idea, where sometimes there are two different ideas within the same government. We want to prepare ourselves and, as Commissioner Rehn has already stated publicly, we are in the process of preparing a communication on strengthened economic policy coordination and monitoring by country at the euro area level and possibly even at a general European Union level.
This is what we are in the process of preparing and we are unable to present a new proposal every day. We are working objectively and responsibly on this issue and in this way, the best results can be achieved.
In view of the fact that there is currently no real market in the European Union and no need for the cultivation of genetically modified starch potatoes - there are alternatives available for this - I would like to ask you why you have exerted so much pressure to get the genetically modified potato Amflora approved in a very brief and rapid procedure. As there is no need for this, I would like an explanation as to why you encouraged the new Commissioner for Health to simply ignore the concerns of the World Health Organisation with regard to the feeding trials and why you did not wait until the European Food Safety Authority (EFSA) had submitted the new guidelines that it has produced precisely for the purpose of assessing the overall risks to biodiversity and the biosphere posed by GMOs, and why, en passant, you also increased the contamination limit for feed and food potatoes to 0.9%. I consider this to be a risky strategy that our citizens will not find at all acceptable.
I, too, would like to thank our fellow Members. We have seen your protest. Thank you very much.
President of the Commission. - The Commission decided unanimously to move ahead with the authorisation of this GMO in accordance with the provisions of European law. We have an institutional setting that we have to respect and we had to take a position: 'yes' or 'no'.
A considerable period of time has elapsed since their application was lodged and this is because this authorisation was subject to intense scrutiny by the European Food Safety Authority (EFSA), our independent agency in terms of food security. We wanted all concerns regarding the possible presence of an antibiotic resistance marker gene to be thoroughly assessed.
After an extensive and complete review of these pending files, it was clear that there were no new scientific issues that merited further assessments, based on the opinion of our competent agency - that is independent from the Commission.
Therefore, we believe that all scientific issues have been fully addressed.
In fact, I was expecting a word of congratulations from you ...
(Protests)
... because I have announced that the Commission has the intention to propose to give Member States the choice as to whether or not they want to cultivate GMOs.
This is, I think, a reasonable position considering that there are deep differences among our Member States - some very much in favour, and some very much against.
Firstly, Mr Barroso, I have still not received an answer to the question about the need for these genetically-modified potatoes, which are simply intended to provide industrial starch. There are alternatives available, so why take the risk?
Secondly, there is the contamination limit. Why suddenly change it to 0.9%? Up to now, we have talked about the detection limit in this regard, and for feed and food in particular, and in the case of an antibiotic-resistant potato, I consider that to be a high-risk approach. You have not said anything about this.
I would also like to know whether, in the foreseeable future, you plan to issue further approvals without the availability of the guidelines and recommendations of the EFSA - for imported rice or maize, for example.
(Applause)
President of the Commission. - Seeing the enthusiasm of your group - and I want to congratulate you on that manifestation - you have a strong position against any GMO. That is clear. You have that right. I do not have any position in favour or against. It depends on the opinion that is given to me by experts of the EFSA. I do not have any prejudice in favour or against GMOs.
The Commission has a position that is to follow in those matters. I do not see the Commission having ideological discussions about each GMO and what it should do regarding each one. The Commission takes a position based on the independent assessment given to us, not because a GMO is necessary, but if there is no evidence that it poses a risk to public health or the environment, we feel obliged to accept it, also in accordance with the obligations we have under the WTO, if there is nothing that prevents us - scientifically - from doing so.
(Protests)
That said, we respect very much the subsidiarity principle in the European Union.
(The President cut off the speaker)
Mr President, I would like to assure you that I will be introducing a simpler topic than genetically modified organisms. In my opinion, it is right and proper for the current economic crisis to be discussed in the European Parliament, and I am quite sure that citizens of the European Union and the Member States are definitely far more interested in employment and work than in genetically modified potatoes.
On the one hand, speakers standing up in this Chamber defend the existence of a large, central, strong government, and on the other hand - and I speak here as a European conservative - we believe that strong governments do not create job opportunities. It is companies that create job opportunities.
I would like to ask you three specific questions: firstly, what level of independence does the European Commission leave to the individual Member States for solving economic problems? Secondly, can you promise a significant reduction in European legislation, which is slowing down economic growth considerably? Thirdly, do you agree with us that less regulation, less centralised control and less harmonisation is currently the best approach to solving the economic problems of the European Union?
President of the Commission. - First of all, we fully respect the diversity of our Member States. That is why we make that point very clearly in the EU 2020 strategy and why we address this issue of diversity very precisely with instruments like the social and economic cohesion policies.
The fact is that our Member States are not all the same. At the same time, we need - as was said earlier - stronger economic governance, because failing to coordinate in the euro area and in the European Union as a whole makes no sense. If the Member States tackle these policies on their own, they will certainly not have the leverage for discussions on an equal footing on, for instance, the great challenges we now have globally with the United States or with China. So we need to have a common approach but then, at the same time, to design specific measures for different Member States.
Regarding the issue of reducing the administrative burden, that has been a very important point in my programme. We believe we should continue considering pragmatically where some European legislation is needed and avoid legislation when it is simply not needed.
Mr Barroso, last week you presented your proposal for an economic strategy. It contains important objectives. The Council has now imposed an austerity programme on Greece, which, in my opinion, makes the achievement of these goals impossible, with one State having 3% of the gross domestic product of the EU. However, you continue to persist with the failed Stability and Growth Pact. At the same time, several Member States are calling for a European monetary fund or even economic governance.
My questions are as follows. Are you going to review your EU 2020 proposal again in order to integrate the idea of the monetary fund and economic governance so as to initiate a move away from tax and wage dumping and from the prevailing competitive ideology? Are you going to take measures immediately, together with the Member States, to prohibit speculation against the euro by the very banks that have just been bailed out using taxpayers' money?
President of the Commission. - Regarding the situation of Greece, we believe that Greece has taken the necessary steps to reduce the government deficit this year. These measures show the determination of the Greek Government to tackle their structural problems.
At the same time, we are doing what is required to secure the financial stability of the euro area as a whole. The Commission has been actively working with euro area Member States to design a mechanism which Greece could use in case of need. Such a mechanism would conform with the current Lisbon Treaty, in particular, with the 'no bail-out' clause. It would include stringent conditionality.
The Commission is ready to propose a European framework for coordinated assistance which would require the support of euro area Member States. This is what I can tell you about Greece and about our response for euro area stability.
Regarding the EU 2020 proposals, we do not see any need to change them. We have put those proposals forward. They are now going to be discussed by the European Council and Parliament, and we hope this will be a very fruitful discussion.
I am not entirely satisfied. The issue is that taxpayers' money is being used to speculate against the Greek State. Some of this taxpayers' money comes from German banks and it has also been lent out by German banks. Yet, while we are repeatedly told that some sort of measures will be taken, nothing actually happens. I am therefore rather disappointed that so little has been done to simply prohibit certain things in the EU so as to put a stop to such speculation once and for all and allow us to genuinely concentrate on growth and employment.
President of the Commission. - As regards speculation, let us be clear that the current problems in Greece were not caused by speculation. They were mainly caused by overspending and not respecting the European framework in terms of the Stability and Growth Pact, namely the excessive debt, but it may happen afterwards that speculators act against the sovereign debt of that country.
This also shows the importance of a fundamental reform in the derivatives market and the relevance of the action already undertaken by the Commission. On 20 October 2009, the Commission began a programme of action in favour of efficient, solid derivative markets. The legislative proposals that Commissioner Barnier will present before the summer, and also those concerning the market abuse directive that Commissioner Barnier will present before the end of the year, will increase market transparency and limit risks.
Beyond this systemic response, a new ad hoc reflection is needed on credit default swaps regarding sovereign debt, and the problem of 'naked' practices needs particular attention in this context. It is not justified to buy insurance and buy unseen interventions on a risk on a purely speculative basis. In the short term, we must achieve the necessary coordination to ensure that Member States act in a coordinated fashion, but most particularly for naked practices. In this context, the Commission will examine closely the relevance of banning purely speculative naked sales of credit default swaps for sovereign debt.
At the same time, we will push for international coordination. Because these markets are opaque, we are going to bring this issue to the G20 and we also have to raise some of these issues in our bilateral contacts, particularly with the United States.
Mr President, how fortunate that you anticipated my question. First of all, allow me, as a Greek MEP, to tell you that Greece will make it. The testing times we are experiencing at present, and for which we are accountable, is a very good test of resistance and discipline for Greece.
I was delighted that you referred to the G20 as a group with which you will raise the question of swaps. Apart from its own errors, Greece was hard hit by market speculation.
Do you intend, and I should like you to raise this at the G20, to introduce initiatives to adopt clear rules governing open, naked sales and credit default swaps?
President of the Commission. - As I said earlier, the basic problem regarding Greece - and it is important to say this - comes from excessive debt. It is true that probably there were also speculative attacks, but that is because they saw an opportunity there.
Now we have to support Greece, and Greece has now announced very important measures. We fully support those measures. At the same time, we have to look to the broader issue. I already said that we will examine closely the relevance of banning purely speculative 'naked' sales on credit default swaps on sovereign debt. The question of transparency between regulators - particularly on access to information on these practices - should also be raised in the G20 and in other fora and bilaterally.
Last Friday, Commissioner Barnier organised a meeting in Brussels with the national regulators precisely to find out what we know about the action of some of these speculators against sovereign debt. We need to proceed with an in-depth analysis of credit default swaps markets so as to determine better how these markets function and if they are the subject of questionable practices. If needed, the Commission will also use its competition powers in that matter.
Mr President, is there a timetable for all this, for the mechanism to combat speculation? Tell us if there is some sort of timetable so that I know, when we go out to borrow on the international market, if we will have some support from this mechanism.
President of the Commission. - I already said this, but I can repeat it.
Commissioner Barnier will present some legislative proposals regarding the directive on derivatives before the summer and will also present a legislative proposal before the end of the year concerning the market abuse directive. We believe these proposals will increase market transparency and limit the risks.
We intend to put the issue of credit default swaps to the G20 in June.
(NL) Mr President, Commission President Barroso, openness and transparency are fundamental values in any self-respecting democracy. If citizens have no means of monitoring expenditure by administrators, an atmosphere of greed and self-enrichment can result. We saw an example of this last year in the United Kingdom. According to reports in the Dutch press, President Barroso declared a sum of EUR 730 000 for 2009. This is not only a ridiculously large amount but also another remarkable feat: managing to declare EUR 2 000 every day. Hats off to President Barroso.
On a more serious note, democratic scrutiny of these declarations is, of course, pitiful. One internal audit and a few pre-approved people can give their seal of approval. I insist that this Commission, and President Barroso in particular, abandon this conspiracy of silence and publish their declarations openly and transparently on the Internet for all European citizens to see. I should appreciate your response to this.
President of the Commission. - I am somewhat surprised by this kind of comment.
In fact, the so-called representation expenses are expenses incurred in the service of the European Union, namely travel by myself and the other members of the Commission.
In fact, if you compare these amounts with what is spent by governments or Heads of State or Government, you will find that these amounts are very small in comparison.
The budget for the College is fixed annually by the budgetary authority. You are part of that, and this budget has remained the same for five years, only adapted for inflation.
Regarding this expenditure, we believe that it is reasonable and proportionate to the public good it tries to serve. We are, of course, using full transparency. We give the budgetary authority and the Court of Auditors all the information they request from us.
(NL) President Barroso claims that Parliament has access to the declarations, but of course that is nonsense. Everything takes place behind closed doors here; everything is swept under the carpet. If President Barroso genuinely wants to be accountable, he will simply publish these receipts; and if he does not want to, he should just be honest and say so. President Barroso, if you have simply followed all the rules, I am at a loss to understand your failure to publish your receipts on the Internet, unless you are afraid of how the public will react. Just make them public.
President of the Commission. - In a system of law, we respect the rule of law, and to analyse the intentions of people is, at the least, unfair. You cannot attribute to me or to the Commission any intention behind respecting the rule of law. Once again, I think we have to make a distinction between the obligations of the European Commission - or any public body - regarding the rule of law, and giving in to demagogic attacks on the European institutions.
The European Commission, the European Parliament and the European institutions in general have the highest standards in terms of transparency. So I do not accept this kind of easy criticism that is populist and demagogical.
We have completed the first round of questions, which were free questions on a variety of subjects. Now we will concentrate on the subject of implementation of the new treaty and fundamental rights.
(SV) Mr President, I hope that I am not departing from the questions to be put now. I am absolutely convinced that Mr Barroso and I agree that respect for civil liberties and human rights is the most important thing within the EU and in contacts between the EU and other countries. The fact is that the EU provides aid to Eritrea, and a total of EUR 122 million has been budgeted for Eritrea for the period 2009-2013.
I am not asking the President of the Commission to know what these funds were used for, but it would be worthwhile hearing Mr Barroso's attitude to the state of Eritrea. Very often, when there is talk of countries under totalitarian rule, there is no mention of Eritrea; instead, a number of other countries are mentioned. It might therefore be useful to hear Mr Barroso's view on the state of Eritrea in particular.
President of the Commission. - Thank you for recognising that the Commission defends fundamental rights. Of course we defend them, not only in the European Union, but also in our external relations.
This does not mean that we can only have relations with countries that respect fundamental rights. Unfortunately, there are many countries in the world that do not respect fundamental rights and we have to keep relations with those countries.
The case of Eritrea raises concerns in terms of respect for fundamental rights in that country and also because of the extremely difficult situation in which that state exists. According to some commentators, it can be considered a failed state - a state where there is no rule of law, because of civilian conflict and widespread violence. There are many areas of that country where even the authorities cannot exercise legitimate democratic power.
We are, in fact, following the situation very closely in all countries that can pose a problem for the respect of fundamental rights.
(PL) In the context of today's debate, I would like to draw attention to the question of scanners at European airports.
One of the most obvious roles of European policy is to protect the life, health and fundamental freedoms of European Union citizens. Therefore, it must not be the case that, in exchange for an illusory sense of security, we so easily relinquish respect for dignity, the right to privacy and protection of the personal data of the Community's residents.
I have the impression that the situation with scanners is very similar to the situation we had during the swine flu epidemic. Acting under pressure, we invested huge sums in vaccines, which, as we now know, was irrational and unjustified. In my opinion, scanners are a rather ineffective medicine, for which attempts are being made to find a suitable disease.
Mr Barroso, I would like to hear clearly what your opinion is on this question. Are you for or against the scanners?
President of the Commission. - I will be in favour of it if Member States agree, because I think it should be possible to harmonise the security and safety rules at our airports.
What happens now is that some of our Member States are introducing body scanners at their airports. Others are not. As you know, the Commission presented a proposal for body scanners some time ago that was refused.
This does, of course, raise some concerns but we should try to find, if possible, a harmonised position regarding the utilisation of any security device at European airports.
If not, we will have a kind of discrimination in the evaluation of security at our airports.
The treaty respects the rights of local authorities and regions across Europe, and this will be an important factor when you start discussions on the future of cohesion policy, for example. I wonder if you could assure us that when you start those discussions - for example, on the fifth Cohesion Report - that you will have those discussions with local authorities and regions on the future of cohesion policy - and, of course, with this Parliament.
President of the Commission. - This is not a question of fundamental rights, but of course we will discuss these issues with local and regional authorities.
You know how important social and economic and territorial cohesion is for us. This is now recognised also by the Lisbon Treaty as one of the goals of the European Union. In the new 2020 strategy that I presented some time ago, we made it clear that cohesion will remain a central feature of our proposals, and we want cohesion to be considered all the time in future policies. This is part of our dialogue with the regional and policy authorities.
I also mentioned the need to consult the Committee of the Regions, for instance, in the document I have just referred to.
I would like to raise a case about fundamental rights. I recently visited Cairneyhill Primary School near Dunfermline in Scotland and I was approached by a boy called Douglas, who wanted to raise the case of an Eritrean girl called Rima Andmariam. This relates to what the first speaker was saying about Eritrea.
Rima's family was persecuted and murdered in Eritrea for being Christian. The persecution of Christians in Eritrea is a subject I know you are familiar with. Rima managed to escape to Italy and then to Glasgow in Scotland where Alison and Robert Swinfin took her in and cared for her and looked after her as their own daughter.
Rima is now 17. She is facing deportation back to Italy where she first sought asylum and we are doing all that we can to raise Rima's case to appeal to all those that can help her. She needs to remain in the loving care of Alison and Robert.
Her case is being raised by civil society, human rights organisations and churches across Scotland. It was even mentioned on 'Thought for the Day' on Radio Scotland yesterday. What can the Commission do to protect Rima's fundamental rights?
President of the Commission. - I am sorry, but I do not know about this specific case in Scotland.
I would like to make a general point. In these political debates, you cannot expect the President of the Commission, even if he is a relatively hardworking person, to know about all the cases - which are extremely sensitive and extremely serious - that happen in Europe.
Of course, I can assure you of our concern and express our solidarity to any person who sees his or her human rights violated but, as regards that specific case, I do not have enough information here. However, I will be more than happy to react in writing to the question that you have just put.
(IT) Mr President, ladies and gentlemen, I am speaking on behalf of the Group of the Alliance of Liberals and Democrats for Europe, my political group. On 5 March, the President of the Italian Republic, Giorgio Napolitano, signed an interpretative decree-law, also known as the 'save list' decree-law.
In fact, this decree allows the rules of the game to be changed after the electoral campaign has started. On the website of the Quirinal Palace, Giorgio Napolitano himself states that, unlike the draft decree proposed to him by the government in a tense meeting on Thursday evening, in his view, the text subsequently drafted by the Ministry of the Interior and the Prime Minister did not present obvious defects of an unconstitutional nature.
Article 87(5) of the Italian Constitution lays down that the President of the Italian Republic shall promulgate laws and issue decrees with the force of law, and regulations. The President of the Republic absolutely cannot participate in the drafting of procedures and of decree-laws. The President of the Republic's predecessor, Carlo Azeglio Ciampi, considers it to be an aberrant distortion of our democratic system. It is clear that the government is doing what the constitution prohibits. That decree, Mr President, has changed the rules of the game for an electoral competition that has already begun and allows those who have broken the law to stand, having been readmitted to the electoral competition.
I wonder why Parliament is always ready to take a stand against countries that violate laws but does not acknowledge that there is a country among the 27 Member States that is violating laws.
(The President cut off the speaker)
Mrs Alfano, once again, please do not ask me to discuss domestic policy issues. The Commission has responsibilities for fundamental rights when European law is being implemented, either by the European institutions or by the Member States.
It would appear that in the case that you have mentioned, it is not the application of European Union law that is in question. From what I have understood from your speech, this is a typical problem concerning internal political debate, with perhaps a dimension relating to the law or the rule of law, but the European Commission has no business interfering in the conflicts between the various political forces or political personalities in each of our Member States.
(DE) Mr President, Mr Barroso, the Charter of Fundamental Rights is, as yet, the only international document that prohibits discrimination on grounds of sexual orientation. There is even a lot of pride in other parts of the world about the fact that Europe has achieved this and they would like the same thing for themselves.
Within the EU, we have the problem that three states, namely the United Kingdom, Poland and the Czech Republic, do not view the Charter of Fundamental Rights as part of their European legislative system. I would be very interested to know what the Commission is doing - what you intend to do - to enforce the fundamental rights of lesbians, gay men, bisexuals and transgender people in all parts of the EU so as to make it clear that homophobia and discrimination on grounds of sexual orientation are no longer acceptable, not only in the area of employment, where, of course, we already have a directive, but in all areas, and so that people can live and choose their sexual relationships without fear.
President of the Commission. - There are two questions there. I do not know if I can respond to them in one minute.
First of all, regarding discrimination on sexual orientation, you know that the previous Commission has proposed a directive against any form of discrimination, including that based on sexual orientation in areas outside of employment. We are committed to ensuring that European legislation, and Member States' implementation measures, fully respect the prohibition of discrimination on grounds of sexual orientation. These principles of non-discrimination, as you know and said, are enshrined in the European Union Charter of Fundamental Rights.
Regarding Poland and the United Kingdom, the protocol clarifies the application of the charter in relation to the laws and initiative action of Poland and of the United Kingdom and its judiciability within these Member States.
It states, in particular, that the charter does not extend the competence of the EU Court of Justice or any court or tribunal of Poland or of the United Kingdom to find that the laws and regulations or initiative provisions, practices or actions by these Member States are inconsistent with the fundamental rights, freedoms and principles that it reaffirms.
So we still have to see how the European Court of Justice will interpret the protocol of those two Member States.
President Barroso, many countries around the world have finely worded bills of rights in their constitutions. Rather fewer afford genuine protection to their citizens. Do you agree that what matters is not the structure of protection of rights but rather how that protection is practised?
In the United Kingdom, we face a general election within three months. If elected, the Conservative Party will repeal the Human Rights Act and replace it with our own bill of rights. This would mean that the European Convention on Human Rights would no longer be directly applicable in UK domestic law.
(Interjection from the floor: 'You can't do that!')
President Barroso, will you explain to what extent plans for the EU to sign the European Convention on Human Rights will take into account the differing positions of the Member States?
My party will also seek a treaty change to guarantee that the Charter of Fundamental Rights does not affect the UK. How will you ensure that the EU does not interfere with the UK's right to opt out of those structures we do not wish to participate in?
President of the Commission. - I partly already answered the question while answering the previous question.
The United Kingdom and other countries have a protocol regarding the Charter of Fundamental Rights. It has that right. It was negotiated and we have an intergovernmental treaty that recognises this.
Having said this, I would, of course, prefer all Member States to accept the Charter of Fundamental Rights because I believe this Charter is a basic compass for all European Union policies.
We are also now ready to accede to the European Convention on Human Rights. This will complete the European Union system of protection of fundamental rights.
Certainly, I very much respect the United Kingdom as a democracy and a country of the rule of law. In fact, it is one of the countries that has, over the centuries, made a most important contribution to democracy. That is why I really regret that the United Kingdom does not want to be with all its partners in the front line to have human rights not only at national level but also as a European project.
(PT) Mr President, Mr President of the Commission, the rights of women and the right to live in dignity are fundamental human rights which must be promoted by the European Union.
For this reason, in view of the glaring inequalities which are persisting and even worsening, including the pay gap between men and women, poverty and insecure employment - all problems which predominantly affect women - it is not enough to publish a Charter of Women's Rights which is essentially vague and imprecise, and which was not preceded by any discussion with women's organisations or with Parliament itself.
Therefore, I ask whether the European Commission is prepared to prioritise such questions about the protection of women's rights by means of concrete measures, particularly through the development of the new equality strategy which Parliament itself is preparing; a report that I hope will be taken into account.
Last Friday, I presented with Commissioner Reding a Charter of Women's Rights which reaffirms the commitment of the Commission to gender equality and also reaffirms our willingness to work on and make progress in this area.
In September, the Charter which we have now announced will be followed by a new strategy for gender equality. This will provide us with a general and fairly comprehensive framework for action by the Commission regarding progress on equality between men and women in the areas which my fellow Member has just mentioned, from employment through to the other ways in which it is important to ensure and guarantee such equality.
The Charter has not appeared from nowhere. The Charter has also appeared in commemoration of the 15 years since the Beijing Platform for Action, and it has come about after many consultations which I have had, especially with the group of Members of this House that is dedicated to the cause of women. As a matter of fact, I am going to have another such meeting tomorrow morning. Every year, I have had at least one meeting with the Members who have made this one of their most important priorities.
President Barroso, the question I would like to raise today concerns the financial situation in Greece. Article 121 of the Lisbon Treaty is, for the first time, being used to push through structural reforms in that country. The good people of Greece now find themselves stuck between a rock and a hard place as it becomes very clear that you are running the show in that country and not their elected government.
Does this mean, as you have sent in your officials to sort out the Greek financial situation, that you can now be addressed not only as President of the Commission but also as the Governor of Greece? If the measures your officials put in Greece do not work, do you have a plan B? If so, is it for Greece to leave the eurozone? Finally, do you intend to send your officials into other countries suffering financial hardship, for example, Portugal, Spain and Italy?
Mr Bufton, our topic is implementation of the new treaty and respect of fundamental rights, so please keep to this topic.
President Barroso, are you prepared to give an answer?
President of the Commission. - Mr President, I try always to be ready for the requests of Members of this Parliament.
Your question, distinguished Member of Parliament, comes from an assumption that is not correct, namely that it is because Greece is in the euro area that it is having some problems. In fact, we have countries outside the euro area that have similar problems - in some cases, even more serious ones - both in the European Union and outside the European Union. May I remind you, for instance, of the grave situation of Iceland, which is now asking to join the European Union precisely because Iceland hopes one day to join the euro as well.
So in fact, it is a complete mistake to think that the problems in Greece are a result of Greece being in the euro. It is precisely because Greece has not respected the rules of the stability and growth pact that it is now facing difficulties. It will, of course, have to pay some costs for the difficult adjustment it has to make.
(DE) Mr Barroso, I would like to ask a question relating to the problem of data storage, as the German Federal Constitutional Court declared null and void the general storage of all telecommunications data at the beginning of this month. The extent to which the unrestricted and uncontrolled storage of data or such access to data is compatible with the fundamental rights remains controversial. Here in Parliament, we said a clear 'no' to the SWIFT Agreement. In my opinion, the EU's Data Retention Directive probably also needs to be assessed in the light of the list of fundamental rights contained in the Treaty of Lisbon. Do you, or does the Commission, intend to carry out any sort of review in this regard to see how the list of fundamental rights relates to data storage?
President of the Commission. - The protection of personal data is a fundamental right explicitly recognised by Article 8 of the European Union Charter of Fundamental Rights.
Thanks to the Lisbon Treaty, we can now establish a comprehensive and coherent framework for the protection of personal data. This is essential to protect the privacy of our citizens, to ensure a common approach to all data-processing activities within the European Union, and Parliament will, of course, be fully involved in the reform of the current legal framework since the codecision procedure also applies to the former third-pillar areas.
We must also ensure that the fundamental rights of European citizens continue to be protected when personal data leave the Union. In this context, a European Union-United States agreement on personal data protection for persons could be important and we are working towards this.
Currently we are taking consultations to ensure transparency and collect the views of stakeholders and citizens.
The Commission plans to table a draft recommendation to authorise negotiations with the United States.
During the last decade, international cooperation on counterterrorism has been made more difficult because of human rights concerns, including in the practices of the US Administration.
We had hoped to put that behind us with the Obama Administration. Sadly, we learn that unfair military commissions and indefinite detention without trial will carry on, even if Guantánamo is closed.
These departures from international and domestic legal norms make transatlantic data sharing projects even more problematic than they would otherwise be.
What representations is the Commission making to the US Administration in order to uphold fair trials, and warning that their absence will prejudice cooperation? I hope that nowadays, unlike in the past, there is no danger of the EU or its Member States colluding with gross breaches of fundamental rights in counterterrorism.
President of the Commission. - I am proud of the European Union for being the first, as far as I remember, to raise the issue with a United States President - a former President - of the need to respect fundamental rights and the rule of law, also when dealing with terrorism, namely regarding the issue of Guantánamo. It was myself and the then President of the European Council, Mr Schüssel - then Prime Minister of Austria - who raised the issue. That matter has always been an issue of dialogue with our American partners. You may be sure that this is going to be very high on the agenda.
Regarding data protection, we believe that we should also work with the United States on attaining a framework. I mentioned that in a previous response. At the same time, we need to have a framework to combat terrorism together. So the issue is to find the right way of responding to two important needs: the need for freedom and respect of data protection, but also the need for security, because without security, there is no possibility of freedom.
Mr President, one of the key issues in the new Lisbon Treaty is the increased role of the European Union in the world.
With this new strengthened foreign policy, we as a Union must be more active in the promotion and defence of human rights and fundamental rights in third countries.
What are you and Mrs Ashton planning to do to strengthen the EU's policy on the promotion of democracy? Secondly, will you be supporting greater funding for the European Instrument for Democracy and Human Rights in the next budget?
Human rights always seem to take second and third place in our dialogues. I think we need to spend more time and money on the promotion of democracy and build a true European endowment for democracy. I would like to hear your opinion on these issues.
President of the Commission. - The provisions of the treaty work to promote human rights throughout the world. The European Union has adopted guidelines in human rights on issues ranging from the death penalty to the prevention of torture and support for human rights defenders.
Under these guidelines, the European Union implements a wide range of actions, ranging from public declarations or diplomatic démarches to trial observations. I myself have been raising the issue of human rights in summits with Heads of State or Government from third countries. Just recently, in the summit we had last week with Morocco, we made the point on fundamental rights.
The European Union has established some 40 human rights dialogues with partner countries around the world which serve as dedicated fora for detailed discussions on that issue. Under the European instrument for democracy and human rights, the Commission programmes around EUR 150 million each year to support human rights NGOs across the globe. We try to insert a human rights clause in every framework agreement which we conclude with a third country.
(MT) One of the fundamental principles is freedom of movement. In view of the ongoing issue between Libya and Switzerland, Mr President, hundreds of European Union citizens and workers are being prevented from entering Libya to work. My question is: what is the European Commission doing to find a solution for this issue as a matter of urgency? And does the President of the European Commission deem it acceptable that one country, namely Switzerland, takes a unilateral decision which affects all Schengen zone citizens, in particular, workers who need to enter Libya in order to earn their daily living?
President of the Commission. - We are very concerned with this case. Commissioner Malmström has already said that the suspension by Libya of visas for citizens from the Schengen area is a disproportionate measure. In addition, this situation is not coherent with the positive trend of relations between Libya and the European Union.
Intense diplomatic efforts are ongoing to find a solution to the crisis. Already, one of the two Swiss citizens has left Libya. This is a positive step.
The European Union's Foreign and Justice Ministers discussed the issue on 22 February and 25 February respectively and supported the continuation of diplomatic efforts.
I believe that it is essential to keep dialogue open and make the effort of understanding each party's positions with a view to finding a solution as soon as possible.
(SV) Mr President, the ratification of the Treaty of Lisbon has strengthened respect for basic human rights and trade union rights. Rulings by the European Court of Justice in recent years, however, show that there is a need to strengthen the protection of fundamental trade union rights further. In the Laval, Rüffert, Viking and Luxembourg cases, the Court of Justice has consistently downgraded the value of trade union rights.
These rulings have made it impossible to ensure the equal treatment of workers regardless of nationality. It is no longer possible for trade unions to guarantee equal pay and equal working conditions for posted workers as for domestic workers. I, too, therefore welcome the promise made by Mr Barroso in this Chamber before his re-election as President of the Commission.
My question now to Mr Barroso is as follows: when can we expect the Commission to table a legislative proposal to deal with the problems that have arisen subsequent to the rulings by the European Court of Justice? Can the President of the Commission provide us with this information already today?
President of the Commission. - When these rulings were made public, we expressed our position very clearly. I myself, and Commissioner Špidla, who was responsible for employment and social affairs, made it clear that, in our understanding, those rulings could not call into question fundamental rights such as the right to strike, the right to trade unions and the specificities of some labour relations mechanisms in our countries.
We are working on some proposals to address this issue. I am afraid that I cannot give you a concrete date now as I was not expecting this question. However, I can tell you that, as I have said before, with the election of this Commission - and the Commissioner responsible has also said this - this is an issue that we will address shortly.
(PL) Mr Barroso, I would like to ask about fundamental rights and the new treaty, including external action. According to research conducted by the Committee on Budgetary Control, 43% of financial transactions were incorrect. Will the new treaty and the new solutions in the context of our work to achieve respect for fundamental rights around the world help to bring about a radical reduction in the level of errors in preparation, execution and reporting of the budget? I should underline the fact that 43% is the estimated level of financial errors.
President of the Commission. - As you know, we have been working over the years to reduce financial errors in the accounts of the European Union. Many of those errors, as you know, are the responsibility of the Member States in the implementation of many European programmes.
I am encouraged by the recent opinion given by the European Court of Auditors recognising the progress made so far, but I believe that we should not be complacent in this area. We are ready to work to reduce all kinds of errors in the implementation of the European Union budget.
(MT) The treaty lays down principles for the protection of fundamental human rights, and those countries wishing to become European Union members must ensure compliance with the European Union's requirements, as Malta did, and as did all the other countries who became members at the same time. Concerning Turkey, does not the President think that there is much that Turkey still needs to do in the field of human rights? Moreover, what is the Commission doing to ensure that prior to having the economy in place in Turkey, and before making any other demands, that first and foremost, attention is paid to fundamental human rights? I believe these to be a priority yet, I am sorry to say, they are non-existent in Turkey.
President of the Commission. - I would not say 'in existence', frankly speaking. Turkey has made progress in terms of rule of law. However, we do not believe that it is yet compatible - in its standard of respect of fundamental rights and the rule of law - with European standards. This is precisely part of the work we have been developing with Turkey over the years.
Each year, because Turkey is a candidate country to the European Union, the Commission assesses in very objective terms the reforms made by Turkey in the rule of law and all matters related to fundamental rights.
There has been progress in some areas, to be fair. There are other areas where we are requesting more efforts from the Turkish authorities.
I believe that keeping up this dialogue - and, in fact, these negotiations - for Turkey's accession is indeed the right way to make progress in the matter of respect of fundamental rights and, generally speaking, the rule of law and democratic reforms in Turkey.
President Barroso, thank you very much for a very interesting debate. This has been the fourth Question Hour in plenary. The next will be in one month's time at the next part-session in Strasbourg.
That concludes the item.
(IT) Madam President, ladies and gentlemen, a moment ago, a disgraceful speech was speciously made in this House against the President of the Italian Republic. I believe that the Bureau of this House should not allow people to bring national political issues into it, particularly when dealing with institutional and political matters of great importance.
I would remind you - and remind all fellow Members - that the Italian Republic is not for sale, and that the President of the Republic, Giorgio Napolitano, is the guardian of the Italian Constitution. On behalf of the Italian delegation of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I call on the Bureau of this House to be more vigilant with regard to the topics debated and the speeches that are made.
I am sorry that President Buzek did not intervene to stop a speech that attacked the President of the Republic, who, just one week ago, visited the European Parliament.
(Applause)
Both the comment to which you referred and your statements will be recorded in the Minutes and I will try to take account of your requests during the agenda item over which I am now presiding. I hope I succeed.